Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farace (20080041779) in view of Korb et al (6279604) further in view of Kennedy (20160102787).
Regarding claims 1 and 8, Farace, Fig 5-7, discloses a residential plumbing system (Para 3,7) comprising: a waterway (piping connected to 3,4); and a fluid control valve 1 coupled to the waterway, and a water outlet 4, the fluid control valve further comprising: a valve body 2 including a hammer arrester 11,12,13 located along a portion of the waterway that extends within the fluid control valve at inlet of a regulating valve 8.
Farace fails to disclose the fluid control valve 1 having a regulating valve 8 but fails to disclose a mixing valve located upstream of regulating valve and having cold water inlet and hot water inlet. Korb, Fig 1-3, teaches a residential plumbing system comprising: a waterway (22,22-36); and a fluid control valve 26 coupled to the waterway and comprising a hot water inlet 22, a cold water inlet 22, a mixing valve 46 upstream of a regulating valve 28, and a water outlet 36, the fluid control valve further comprising: a valve body 34-36 (between mixing and regulating valves and up to 36) located along a portion of the waterway that extends within the fluid control valve between the mixing valve 28 and the water outlet 36. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Farace with a mixing valve upstream of regulating valve and having two water inlets for hot/cold water and waterway connecting the two inlets through mixing valve and regulating valve to outlet as taught by Korb in order to enable temperature control.  
In Farace as modified, the water hammer at the inlet of regulating valve would be upstream of mixing valve with that  water hammer would be located between mixing valve and outlet.
Farace as modified discloses valve body comprising a water hammer arrester valve body 2 but fails to disclose water hammer arrestor comprising gas chamber separated from a reservoir by a piston. Kennedy, Fig. 1, discloses a fluid system comprising: a fluid waterway 130-140 configured to be coupled to a shower device (“configured” is interpreted as capable of being connected to a shower device at 140, wherein the shower device is part of multiple shower bathroom, e.g., in a gym); and a fluid control valve 104 coupled to the fluid waterway, wherein the fluid control valve comprises: a valve body including a chamber (above 160a)  and a reservoir (below 160a); and a piston 160a slidably coupled to the valve body, wherein the piston fluidly separates the chamber from the reservoir, and wherein the chamber includes a compressible gas (Para 53); and wherein the piston is configured to slidably translate within the valve body to compress the compressible gas in response to a water pressure change (Para 157) in the fluid waterway 130-140. The valve body includes a vent (plugged by 190) configured to control an amount of compressible gas in the chamber. The reservoir is in fluid communication with the fluid waterway, such that water may flow from the fluid waterway into the reservoir to engage the piston 160a. the valve body includes a flange (at 106 bottom) extending radially outwardly from a perimeter of the valve body for coupling the valve body to the fluid waterway
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Farace as modified with a hammer arrestor valve body with a gas chamber separated from a waterway communicating reservoir by a piston and the hammer arrestor valve body having a flange for coupling sidewardly to the waterway as taught by Kennedy as an art-recognized functionally equivalent substitute water hammer arrestor yielding predictable results of water pressure fluctuation dampening.
As to claim 2, 9, Farace as modified fails to disclose valve body including the valve body includes a vent controlled by a plug configured to control an amount of compressible gas in the chamber. Kennedy teaches the hammer arrestor in the valve body including a vent (plugged by 190) configured to control an amount of compressible gas in the chamber.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Farace as modified with a vent controlled by a plug configured to control an amount of compressible gas in the chamber as taught by Kennedy in order to enable water hammer pressure adjustment.
Regarding claim 3, 10, Farace as modified (as shown in Kennedy) discloses a vent valve 190 but fails to disclose a vent screw. However, Official Notice is taken that vent screw, for the purpose of valve function are widely known and notoriously old in the art.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ vent screw in the device of Farace as modified (as shown in Kennedy) for the purpose of valve control as is widely known and notoriously old in the art.
As to claims 4, 11, Farace as modified (as shown in Kennedy) fails to disclose claimed optimal pressure range of piton operation. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to employ the piston with claimed optimal pressure range of piton operation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
As to claims 5, 12, in Farace as modified (as shown in Kennedy), the reservoir is in fluid communication with the fluid waterway, such that water may flow from the fluid waterway into the reservoir to engage the piston 160a.
As to claims 6, 13, in Farace as modified (as shown in Kennedy), the valve body includes a flange (at 106 bottom) extending radially outwardly from a perimeter of the valve body for coupling the valve body to the fluid waterway.
As to claim 20, in Farace as modified fluid control valve is configured to control a flow of water through the fluid system (and controlling pressure surges).
Regarding claims 15, Farace, Fig 5-7, discloses a waterway fluid control valve 1 for a residential plumbing residential plumbing system (Para 3,7), the fluid control valve comprising: a water outlet 4 configured to discharge a flow of water from the fluid control valve, a waterway extending to water outlet 4; a valve body 2 including a hammer arrester 11,12,13 located along a portion of the waterway that extends within the fluid control valve at inlet of a regulating valve 8.
Farace fails to disclose the fluid control valve 1 having a regulating valve 8 but fails to disclose a mixing valve located upstream of regulating valve and having cold water inlet and hot water inlet. Korb, Fig 1-3, teaches a residential plumbing system comprising: a waterway (22,22-36); and a fluid control valve 26 coupled to the waterway and comprising a hot water inlet 22, a cold water inlet 22, a mixing valve 46 upstream of a regulating valve 28, and a water outlet 36, the fluid control valve further comprising: a valve body 34-36 (between mixing and regulating valves and up to 36) located along a portion of the waterway that extends within the fluid control valve between the mixing valve 28 and the water outlet 36. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Farace with a mixing valve upstream of regulating valve and having two water inlets for hot/cold water and waterway connecting the two inlets through mixing valve and regulating valve to outlet as taught by Korb in order to enable temperature control.  
In Farace as modified, the water hammer at the inlet of regulating valve would be upstream of mixing valve with that  water hammer would be located between mixing valve and outlet.
Farace as modified discloses valve body comprising a water hammer arrester valve body 2 but fails to disclose water hammer arrestor comprising gas chamber separated from a reservoir by a piston. Kennedy, Fig. 1, discloses a fluid system comprising: a fluid waterway 130-140 configured to be coupled to a shower device (“configured” is interpreted as capable of being connected to a shower device at 140, wherein the shower device is part of multiple shower bathroom, e.g., in a gym); and a fluid control valve 104 coupled to the fluid waterway, wherein the fluid control valve comprises: a valve body including a chamber (above 160a)  and a reservoir (below 160a); and a piston 160a slidably coupled to the valve body, wherein the piston fluidly separates the chamber from the reservoir, and wherein the chamber includes a compressible gas (Para 53); and wherein the piston is configured to slidably translate within the valve body to compress the compressible gas in response to a water pressure change (Para 157) in the fluid waterway 130-140. The valve body includes a vent (plugged by 190) configured to control an amount of compressible gas in the chamber. The reservoir is in fluid communication with the fluid waterway, such that water may flow from the fluid waterway into the reservoir to engage the piston 160a. the valve body includes a flange (at 106 bottom) extending radially outwardly from a perimeter of the valve body for coupling the valve body to the fluid waterway
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Farace as modified with a hammer arrestor valve body with a gas chamber separated from a waterway communicating reservoir by a piston and the hammer arrestor valve body having a flange for coupling sidewardly to the waterway as taught by Kennedy as an art-recognized functionally equivalent substitute water hammer arrestor yielding predictable results of water pressure fluctuation dampening.
As to claim 16, Farace as modified fails to disclose valve body including the valve body includes a vent controlled by a plug configured to control an amount of compressible gas in the chamber. Kennedy teaches the hammer arrestor in the valve body including a vent (plugged by 190) configured to control an amount of compressible gas in the chamber.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Farace as modified with a vent controlled by a plug configured to control an amount of compressible gas in the chamber as taught by Kennedy in order to enable water hammer pressure adjustment.
Regarding claim 17, Farace as modified (as shown in Kennedy) discloses a vent valve 190 but fails to disclose a vent screw. However, Official Notice taken above is repeated that vent screw, for the purpose of valve function are widely known and notoriously old in the art.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ vent screw in the device of Farace as modified (as shown in Kennedy) for the purpose of valve control as is widely known and notoriously old in the art.
As to claim 18, Farace as modified (as shown in Kennedy) fails to disclose claimed optimal pressure range of piton operation. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to employ the piston with claimed optimal pressure range of piton operation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
As to claim 19, in Farace as modified (as shown in Kennedy), the reservoir is in fluid communication with the fluid waterway, such that water may flow from the fluid waterway into the reservoir to engage the piston 160a.
As to claim 20, in Farace as modified (as shown in Kennedy), the valve body includes a flange (at 106 bottom) extending radially outwardly from a perimeter of the valve body for coupling the valve body to the fluid waterway.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11306846. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims language in the pending application are broader (the recitation of “plumbing system” in the current claims is seen as  broader than recitation “shower system” of claims 1-20 of U.S. Patent No. 11306846) ) than the claims of issued Patent. That is, the more specific patented claims “anticipate” the broader application claims. See in re Goodman 29 USPQ2d 2010. Since anticipation is the epitome of obviousness, claims 1-20 are seen as obvious over claims 1-20 respectively of U.S. Patent No. 11306846.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753